Citation Nr: 9901942	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  94-12 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to service connection for urinary tract 
infection.  

2.  Entitlement to service connection for arthritis (gout).  

3.  Entitlement to an increase in the currently assigned 30 
percent evaluation for pulmonary tuberculosis.

4.  Entitlement to an increase in the currently assigned 10 
percent disability evaluation for residuals of a shell 
fragment wound of the left arm.

5.  Entitlement to a total disability evaluation on the basis 
of individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion



INTRODUCTION

The veteran performed active duty from August 1941 to July 
1942 and from March 1945 to June 1946.  He was a prisoner of 
war of the Imperial Government of Japan from May 1942 to July 
1942.  

The present appeal has been taken from a November 1993 rating 
decision from the Manila, Philippines, Department of 
Veterans' Affairs (VA) Regional Office (RO), which denied 
increased disability ratings for pulmonary tuberculosis and 
residuals of a shell fragment wound of the left arm.  In 
March 1995, the RO denied a total disability evaluation on 
the basis of individual unemployability due to service-
connected disorders.  The veteran also appealed that 
decision.  


REMAND

In November 1995, the RO denied service connection for 
urinary tract infection and arthritis (gout).  In March 1996, 
the veteran submitted a notice of disagreement with the 
denial of service connection for urinary tract infection and 
arthritis (gout).  The RO issued a Statement of the Case with 
respect to these issues in July 1998.  The veteran perfected 
his appeal on these issues in September 1998.  

In November 1998, the veteran submitted additional medical 
evidence in support of the claims for service connection for 
urinary tract infection and arthritis (gout).  This veteran 
submitted this evidence directly to the Board.  This medical 
evidence also includes findings, which are pertinent to the 
veterans claims for increased disability ratings.  This 
evidence has not been considered by the RO and it is not 
accompanied by a written waiver of RO consideration as 
suggested in the November 1998 letter from the RO to the 
veteran.  38 C.F.R. § 20.1304 (1998).  


Any pertinent evidence submitted by an appellant or 
representative, which is accepted by the Board, as well as 
any such evidence referred to the Board by the RO under 
38 C.F.R. § 19.37(b) (1998), must be referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case unless this procedural right is waived by the appellant 
or representative or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral.  Such waiver must be 
in writing.  38 C.F.R.§ 20.1304(c).  

The determination regarding whether the veteran is 
unemployable by reason of service-connected disabilities is 
inextricably intertwined with the claims for 
service connection for urinary tract infection and arthritis 
(gout) and the claims for increased disability ratings.  

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  

Accordingly, the case is REMANDED for the following 
development:  

1.  The veteran should identify and the 
RO should obtain any VA medical records 
related to any of the disorders at issue 
on appeal.  

2.  The veteran should identify or submit 
any additional evidence he wishes to have 
considered.  If he chooses to identify 
the evidence, he should provide 
sufficient detail to allow VA personnel 
to assist in obtaining it.  The RO should 
notify the veteran of the evidence 
necessary to complete his applications 
for service connection for urinary tract 
infection and arthritis (gout), i.e., 
evidence needed to well ground the claims 
for service connection, in accordance 
with 38 U.S.C.A. § 5103(a) (West 1991).  




3.  The RO should perform any development 
necessary on the claims for increased 
ratings for residuals of a shell fragment 
wound of the left arm and pulmonary 
tuberculosis in accordance with the duty 
to assist the veteran under 38 U.S.C.A. 
§ 5107(b) (West 1991).  If the RO 
determines that either or both of the 
pending claims for service connection are 
well grounded, then the RO should also 
conduct any development necessary on the 
claim(s) that is/are well grounded.  

4.  The RO should then adjudicate the 
issues on appeal.  If an increased rating 
is granted on any issue, or a total 
rating based on unemployability by reason 
of service-connected disabilities is 
granted, the RO should request the 
veteran to specify whether he is 
satisfied with the outcome.  If so, the 
RO should request him to withdraw his 
appeal on that issue or issues in 
accordance with 38 C.F.R. § 20.204 
(1998).  If not or if the veteran does 
not respond, the RO should provide the 
veteran a Supplemental Statement of the 
Case, which contains all the necessary 
regulatory provisions not previously 
given and allow the veteran an 
opportunity to respond.  

The case should then be returned to the Board for appellate 
consideration.  The Board is not expressing any opinion as 
the ultimate disposition warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  



In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
